UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4869
CHRISTOPHER HAGER,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Southern District of West Virginia, at Beckley.
               Charles H. Haden II, District Judge.
                           (CR-02-120)

                      Submitted: May 30, 2003

                      Decided: June 17, 2003

 Before WIDENER, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Legal Research and Writing Specialist, Charleston, West Virginia, for
Appellant. Kasey Warner, United States Attorney, Michael H. Spen-
cer, Assistant United States Attorney, Charleston, West Virginia, for
Appellee.
2                       UNITED STATES v. HAGER
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Christopher Hager pled guilty to conspiracy to distribute oxyco-
done, 21 U.S.C. § 846 (2000), and was sentenced to a term of thirty-
seven months imprisonment, three years of supervised release, and a
fine of $1000. Hager’s attorney has filed a brief pursuant to Anders
v. California, 386 U.S. 738 (1967), raising three issues, but asserting
that, in his view, there are no meritorious issues for appeal. Hager has
been informed of his right to file a pro se supplemental brief, but has
not filed a brief. We affirm the conviction and sentence.

   On May 8, 2002, Hager delivered 50 Alprazolam tablets, 298
Hydrocodone tablets, 50 Diazepam tablets, and 115 Oxycodone tab-
lets to two undercover officers in return for $6950. The transaction
was arranged by Hager’s mother, Tammy White, and Hartford Sell-
ers, both co-defendants. Because Sellers is hard of hearing, Hager
accompanied him from North Carolina to West Virginia, where the
sale took place, and made the actual sale. After Hager’s and Sellers’
arrests, an inventory search of Sellers’ car resulted in the seizure of
similar tablets and a loaded pistol from the console of the vehicle. In
all, the equivalent of 26.43 kilograms of marijuana was seized. Hager
gave a statement to the police detailing his knowledge of his mother’s
and Sellers’ drug activity over the preceding year. He also stated that
he knew Sellers always carried a firearm in his car for protection.

   Hager, White, and Sellers were sentenced at one combined sen-
tencing hearing. Hager testified concerning drug quantities, but his
testimony was inconsistent with his prior statement in that he mini-
mized the amount of drug activity he had observed by White and Sell-
ers. He also said that he knew Sellers owned a gun, but did not know
it was in the car on the day of their arrest. As a result of Hager’s testi-
mony, the district court reduced the quantity of drugs attributable to
each of the defendants, finding that the government could not prove
                        UNITED STATES v. HAGER                         3
by a preponderance of the evidence the amounts initially proposed.
The court relied on Hager’s post-arrest statement to find that Hager
knew Sellers would have a gun with him. Therefore, the court found
that the presence of the firearm was reasonably foreseeable to Hager
and he had constructively possessed it in furtherance of the conspir-
acy. See U.S. Sentencing Guidelines Manual § 5C1.2, comment. (n.4)
(2001). In consequence, the court gave Hager a two-level enhance-
ment pursuant to USSG § 2D1.1(b)(1), and denied him a reduction
under the safety valve provision in § 2D1.1(b)(6). The court also
determined that Hager was not entitled to an adjustment for accep-
tance of responsibility because of his evasive and untruthful testi-
mony at sentencing and his continued drug use while on pretrial
release. USSG § 3E1.1.

   In the Anders appeal, appellate counsel suggests that the court may
have erred in making the firearm enhancement, denying Hager the
safety valve reduction, and denying him an adjustment for acceptance
of responsibility. We conclude that the district court did not clearly
err in making any of the challenged fact findings. See United States
v. Kimberlin, 18 F.3d 1156, 1160 (4th Cir. 1994) (co-defendant’s pos-
session of firearm in furtherance of conspiracy is attributable to
defendant as relevant conduct if its presence was reasonably foresee-
able to him); United States v. Wilson, 114 F.3d 429, 432 (4th Cir.
1997) (where defendant has possessed firearm in furtherance of con-
spiracy, USSG § 5C1.2 criteria are not met); United States v. Pauley,
289 F.3d 254, 261 (4th Cir.), modified, 304 F.3d 335 (2002) (defen-
dant’s attempt to minimize involvement may be inconsistent with
acceptance of responsibility), cert. denied, 123 S. Ct. 1007 (2003);
United States v. Kidd, 12 F.3d 30, 34 (4th Cir. 1993) (continued crim-
inal conduct, including drug use, while on pretrial release may be
basis for denial of acceptance of responsibility).

   Pursuant to Anders, we have reviewed the record for reversible
error and found none. We therefore affirm the conviction and sen-
tence. This court requires that counsel inform his client, in writing, of
his right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move this court for leave to withdraw from representation. Counsel’s
motion must state that a copy thereof was served on the client. We
4                     UNITED STATES v. HAGER
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                        AFFIRMED